     2:18-cv-03326-RMG           Date Filed 01/15/19     Entry Number 65       Page 1 of 3




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

 CITY OF BEAUFORT, et al.,                     )
                                               )
                  Plaintiffs,                  )   Civ. No. 2:18-cv-3326-RMG
                                               )
                          v.                   )   (Consolidated with 2:18-cv-3327-RMG)
                                               )
 NATIONAL MARINE FISHERIES                     )   REPLY IN SUPPORT OF DEFENDANTS’
 SERVICE, et al.,                              )   MOTION TO STAY THE DEADLINE FOR
                                               )   DEFENDANTS’ RESPONSE TO MOTION
                  Defendants.                  )   TO INTERVENE
                                               )
                                               )



       In support of Federal Defendants’ motion for a stay (ECF No. 60) and, as directed by this

Court (ECF No. 62), in response to the State of South Carolina’s argument in opposition of that

motion (ECF No. 61), the Federal Defendants state as follows:

       1.        Congress has still not appropriated funds for the Department of Justice, Federal

Defendants, or the Department of the Interior. Absent an appropriation, Department of Justice

attorneys and employees of the Federal Defendants and the Department of the Interior are

prohibited from working, even on a voluntary basis, except in very limited circumstances. 31

U.S.C. § 1342.

       2.        The Department of the Interior has confirmed that due to the lapse in

appropriations, the Department of the Interior will not be acting on pending permit applications

for the seismic survey activity at issue in this case until funding is restored. If circumstances

change, Federal Defendants will notify the Court.

       3.        The State of South Carolina’s request for a stay limited to fourteen days is

insufficient because the duration of the lapse of appropriations remains uncertain. If the Court
      2:18-cv-03326-RMG         Date Filed 01/15/19     Entry Number 65         Page 2 of 3




grants this motion for a stay, Federal Defendants will notify the Court as soon as Congress has

appropriated funds for the Department. Federal Defendants request that, at that point, all current

deadlines for the parties be extended commensurate with the duration of the lapse in

appropriations.

       For the foregoing reasons, Federal Defendants request that this Court grant their motion

for a stay of the Federal Defendants’ deadline to respond to the State of South Carolina’s Motion

to Intervene.

       Respectfully submitted this 15th day of January, 2019.

                                             JEAN E. WILLIAMS,
                                             Deputy Assistant Attorney General
                                             SETH M. BARSKY, Chief
                                             MEREDITH L. FLAX, Assistant Chief


                                             /s/ Jonelle M. Dilley
                                             JONELLE M. DILLEY, Trial Attorney
                                             ALISON C. FINNEGAN, Trial Attorney
                                             Wildlife and Marine Resources Section
                                             P.O. Box 7611
                                             Washington, D.C. 20044-7611
                                             Telephone: (202) 305-0431
                                             Facsimile: (202) 305-0275
                                             jonelle.dilley@usdoj.gov
                                             alison.c.finnegan@usdoj.gov


                                             Attorneys for Federal Defendants




                                              -2-
     2:18-cv-03326-RMG        Date Filed 01/15/19     Entry Number 65       Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2018, I electronically filed the foregoing Reply in

Support of Defendants’ Motion for a Stay of the Deadline for Defendants’ Response to Motion to

Intervene of the State of South Carolina in Light of Lapse of Appropriations with the Clerk of

Court using the CM/ECF system, which will send electronic notification of such filing to all

counsel of record.

                                                     /s/ Jonelle Dilley
